Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9-10, 14-15, 17-18, 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0397327) hereinafter Lee in view of Aggarwal (NPL Neural Networks and Deep Learning).

Regarding claim 1, Lee discloses a method comprising (Fig.7): at an electronic device (touch screen system 100) including a touch screen (touch screen 110) :
 obtaining first touch data (Step 110; Paragraph 129, touch sensing value TSV) , sensed using one or more touch sensing electrodes of the touch screen (Transmission electrodes TX1-TX4, receiving electrodes RX1-RX6), wherein the first touch data includes data representing noise (Paragraph 64);
 inputting, to an algorithm (combination of feature value extractor 12 and display noise table DNT), image data associated with an image displayed at a same time the first touch data was obtained (Step 120; Paragraph 90, feature extractor 12 extracts feature values from the image data IDT); 
obtaining estimated noise by estimating, via algorithm, the noise based on the image data (Step 130 Paragraph 133, DNT controller 14 reads a display noise value or parameters for a function which represents a plurality of display noise values based on the feature value obtained from the feature extractor);
 and removing the estimated noise from the first touch data to obtain second touch data (Step 140, Paragraph 135, noise subtractor 15 subtracts display noise from first touch data TSV to obtain touch value TV which has display noise removed.)
Lee further discloses the when determining the display noise values from a set of extracted features, the algorithm may compute the display noise values corresponding to a combination of features using predetermined or desired combination function. (Paragraph 118). 
Lee does not disclose wherein the algorithm is a machine learning algorithm. Nor does Lee disclose the method of determining the combination function.
Aggarwal discloses machine learning algorithms which may be used to generalize learning from training data to unseen examples. (Aggarwal Section 1.1) Aggarwal further discloses the analysis of images using machine learning to extract features from images which are amenable for predictions in an output layer. (Section 1.6.6)
Lee and Aggarwal are analogous arts as both are in the field of predicting outputs from image analysis.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a machine learning algorithm to develop the combination function by training a machine learning network on sets of measured feature values (inputs) and measured display values. Doing so would optimize the combination function for predicting correct display noise values and reduce the need to measure and store display noise values corresponding to all combinations of extracted features. 
Regarding claims 9 and 17, claims 9 and 17 are rejected similarly as claim 1.
	Regarding claim 2, 10, and 18, the combination of Lee and Aggarwal does not specifically disclose the wherein the machine learning algorithm includes one or more of a convolutional neural network layer, a fully connected layer, or a gated recurrent unit layer.  
	Lee does discloses analyzing image data by extracting feature values representing the average value of a set of pixels (Paragraph 93), the difference between the average pixel brightness in adjacent rows (Paragraph 94), or the average of the difference between the pixel brightness in adjacent rows (Paragraph 95).
	Aggarwal discloses convolutional neural nets are well known methods used to extract ready to use features from image data sets such as edges or lines. Aggarwal further discloses pretrained neural networks are generalizable to other image data sets in “transfer learning” by replacing an output layer with an application specific output layer such as a linear regression layer. The convolutional neural network may then be fine-tuned using the application specific data. (Aggarwal Section 1.6.6).
	The extraction of feature values as described by Lee may be similarly implemented in a convolutional neural network. A difference between brightness of adjacent pixels may be extracted through a filter similar to the edge detecting filter. (Aggarwal Figure 8.1, Section 8.2.9). The determination of the appropriate combination function to weight the extracted feature values may be implemented in an output layer such as a linear regression fitting of the extracted features as inputs and the display noise value as output, wherein the model optimizes the weights of the function. 
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement a convolutional neural network in Lee’s method of estimating the noise values by extracting image data features and perform an optimized feature combination calculation to predict the display noise values. Doing so would use a well-established method of image feature extraction to learn relationships between image data and a predictive function.
Regarding claim 6, 14, and 22, Lee further discloses after obtaining the second touch data, performing an action with the electronic device in accordance with the second touch data. (Lee [44-45]; touch processor 13 may calculate a touch coordinate based on the touch data and may perform control operations on the touch screen system suing the result of the touch recognition and the touch coordinate)
Regarding claim 7, 15 and 23,  Lee further discloses wherein the noise included in the first touch data is caused by display circuity of the touch screen. (Paragraph 64-65)

Claims 3-5, 11-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Aggarwal as applied to claim 1, 9, and 17 above, and further in view of Stevenson et al. (US 2017/0192604 A1), hereinafter Stevenson.

Regarding claim 3, 11, and 19, the combination of Lee and Aggarwal disclose the method as in claim 1, 9, and 17. The combination of Lee and Aggarwal does disclose wherein obtaining the estimated noise includes: prior to obtaining the first touch data, displaying, via the touch screen, one or more images while sensing third touch data at the touch screen, the third touch data including data representing noise caused by display circuitry of the touch screen (Paragraph 102, measure display noise information that changes according to image data/ driving state of the touch screen to store in the display noise table).  Lee further discloses the display noise data may be expressed as an equation or parameter of an equation or function. (Paragraph 37)
The combination of Lee and Aggarwal does not disclose calculating a plurality of characteristic vectors that, when linearly combined, result in the noise included in the third touch data; and storing, in a memory of the electronic device, the characteristic vectors.
Stevenson discloses a calculating a plurality of characteristic vectors that, when linearly combined, result in the noise included in the third touch data; (Paragraph 74-76, from a set of display noise data calculate a set of orthogonal noise templates/ eigenvectors and associated eigenvalues which characterize the display ) and storing, in a memory of the electronic device, the characteristic vectors. (Fig. 13B, Step 1340; Paragraph 94).
Stevenson and the combination of Lee and Aggarwal are analogous arts are both are in the field of touch sensing displays. It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention, to modify the method of touch sensing by calculating and storing the  characteristic vectors of the display noise data and storing the reference display noise values in the display noise table as the corresponding eigenvalues of the characteristic vectors. Doing so would allow the display noise values to be compressed for reduced memory usage.
Regarding claim 4, 12, and 20,  the combination of Lee, Aggarwal, and Stevenson disclose the method as in claim 3, 11, and 19. Lee further discloses wherein obtaining the estimated noise includes: estimating a plurality of coefficients; (Paragraph 102, read the parameters in the display noise table and use them to calculate the corresponding display noise value).
Stevenson further discloses wherein obtaining the estimated noise includes: scaling the plurality of characteristic vectors with the coefficients and linearly combining the scaled characteristic vectors, wherein the linear combination of the characteristic vectors scaled with the plurality of coefficients is the estimated noise. (Paragraph 77, 100; estimating the amplitude modifiers of the orthogonal noise template, multiplying the orthogonal noise templates by the amplitude modifier, the combination of the scaled orthogonal noise templates represents the noise which is then subtracted;)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to modify the method Lee, Aggarwal and Stevenson to estimate the noise by linearly combining the characteristic vectors of the noise using coefficients determined by the extracted image features. Doing so would allow algorithm to decode the input image feature vector to an output display noise.
Regarding claim 5, 13, and 21, the combination of Lee, Aggarwal and Stevenson as in claim 3, 11 and 19, does not disclose the machine learning algorithm includes one or more gated recurrent units, and initial states of the one or more gated recurrent units are the characteristic vectors.
Lee discloses the display noise values calculated from the feature values may vary with the relations of the sampling points of the image data and the touch sensing values (Paragraph 147). Lee also discloses generating display noise values from sequential sets of measured feature values (Paragraph 156). 
Aggarwal discloses the combining convolutional neural networks with recurrent neural networks to process sequential image data such as videos (Section 8.6.5) and discloses gated recurrent networks provide advantages of greater ease of implementation and efficiency to the normal Long -Short -Term memory networks. (7.6)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to include gated recurrent units in the machine learning algorithm. Doing so would improve the ability of the machine learning algorithm to correctly evaluate sequential features.
Additionally, if the gated recurrent unit successfully predicts the noise, the output should be a linear combination of the characteristic vectors, therefore, initializing the gated recurrent unit using a characteristic vector should improve convergence time by initializing in an initial state relevant to the output state. Therefore, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to initialize the gated recurrent unit using the characteristic vectors. Doing so would reduce the modeling run time. 

Claims 8, 16, 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Aggarwal as applied to claims 1, 9, and 17 above, and further in view of Westhues et al. (20180129311 A1).

Regarding claim 8, 16, and 24, the combination of Lee and Aggarwal discloses the method as in claim 1, 9, and 17. The combination of Lee and Aggarwal does not specifically disclose the first touch data includes the noise and data indicative of one or more objects proximate to the touch screen, and the second touch data includes the data indicative of the one or more objects proximate to the touch screen and excludes the noise.
Westhues discloses a touch sensitive display device in which the device is configured to receive touch input which including objects proximate to a surface of the display. (Paragraph 19)
Westhues is an analogous art to the combination of Lee and Aggarwal as both are in the field of touch-sensitive displays. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adapt the touch sensing  method to include sensing one or more objects proximate to the screen, doing so would allow sensing of parallel inputs and allow for protective layers of the touch sensor such as a screen cover.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et. al (US 2012/0113064 A1) -  Method and device for processing display image data for cross-talk compensating touch imaging including an algorithmic process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857